In an action for specific performance of a contract to sell real property, order directing the examination before trial of defendant A. J. G. Corporation by the Home Title Guaranty Company, modified on the law and the facts by striking therefrom the words “ and by the Home Title Guaranty Co. through its solicitor, reader, abstractor and/or other officer or agent having knowledge of the facts,” and, as so modified, affirmed, with ten dollars costs and disbursements to appellant. The defendant A. J. G. Corpora*1024tion has been examined by the deposition of its president. In our opinion there is no basis for the further examination of defendant by taking the deposition of the solicitor, reader or abstractor of Home Title Guaranty Company, which is not a party to the action. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.